     Case 2:15-cv-01155-RFB-EJY Document 103 Filed 07/23/20 Page 1 of 2



 1   JON M. OKAZAKI
     Nevada Bar No. 4710
 2   CLARK COUNTY SCHOOL DISTRICT
     OFFICE OF THE GENERAL COUNSEL
 3
     5100 West Sahara Avenue
 4   Las Vegas, Nevada 89146
     Tel: (702) 799-5373
 5   Fax: (702) 799-5505
     okazajm@nv.ccsd.net
 6   Attorneys for Clark County School District
 7
                                 UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9

10   JILL LEFF, et al.,                               CASE NO.: 2:15-cv-01155-RFB-GWF
11                 Plaintiffs,
12                                                        STIPULATION AND ORDER TO
     v.                                                      EXTEND TIME TO FILE
13                                                     SUPPLEMENTAL BRIEFING ORDERED
     CLARK COUNTY SCHOOL DISTRICT, a                            AT JUNE 10, 2020
14   county school district,                                EVIDENTIARY HEARING
                                                                 (Second Request)
15                 Defendant.
16

17          COME NOW, Defendant CLARK COUNTY SCHOOL DISTRICT (“District”), by and

18   through its counsel, and Plaintiff GLEN ROWLEY, by and through his counsel, and hereby

19   stipulate that the parties may have up to and including August 10, 2020, to file the supplemental

20   briefing. The supplemental briefing is currently due on July 27, 2020. Dckt 101. This is the

21   second request for an extension and is being requested in good faith and not for any reason of

22   delay but because of recent work commitments and July schedule of both parties.

23   ...

24

25   ...

26

27   ...

28
     Case 2:15-cv-01155-RFB-EJY Document 103 Filed 07/23/20 Page 2 of 2



 1          Therefore, the parties respectfully request that the parties may have up to and including

 2   August 10, 2020, to file their supplemental briefing.

 3   CLARK COUNTY SCHOOL DISTRICT                    DYER LAWRENCE, LLP
     Office of the General Counsel
 4

 5   By: /s/ Jon M. Okazaki                          By: /s/ Sue S. Matuska
        JON M. OKAZAKI                                  THOMAS J. DONALDSON, ESQ.
 6      Nevada Bar No. 4710                             Nevada Bar No. 5283
        5100 W. Sahara Ave.                             SUE S. MATUSKA, ESQ.
 7      Las Vegas, Nevada 89146                         Nevada Bar No. 6051
        Attorney for Defendant                          2805 Mountain Street
 8                                                      Carson City, Nevada 89703
                                                        Attorneys for Plaintiffs
 9

10
                                                  IT IS SO ORDERED:
11
                                                ________________________________
12
                                                RICHARD F. BOULWARE, II
13                                                UNITEDSTATES
                                                UNITED   STATES DISTRICT
                                                                DISTRICT JUDGE
                                                                           JUDGE
14                                              DATED this 23rd day of July, 2020.
                                                 DATED:
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 Page 2 of 2
